Pabk, C. J.
The contract entered into between the plaintiff and Johnson regarding the improvement of the plaintiff’s farm, must govern this case. All the rights that Johnson had in the hay, which is the subject of the controversy, accrued to him under that contract. This is clear. We find it there stipulated that all the products of the farm shall remain the property of the plaintiff till all the obligations of Johnson under the contract shall have been discharged.
When the hay in question was attached by the defendants those obligations were not discharged. Johnson was then in arrears in the payment of money which the contract required him to pay. Indeed it is difficult to see how his obligations could be fully discharged before the end of the year. He was to pay the plaintiff a certain sum of money at the end of every three months during the year, to pay interest on a certain'sum at the same time, to improve the farm in an husbandlike manner, and to feed out all the hay and fodder on the farm, which necessarily required the whole year for their performance. How then can it be said, that when the hay in question was attached by the defendants it was the absolute property of Johnson, and that he could have removed it from the farm and sold it to the highest bidder ? If Johnson could not have done-this, then the defendants could not legally do it, for they derived all their right to the property from him. We are not now considering a case where personal property has been sold and the vendor remains in possession, which would be fraudulent in law against creditors, but a case where the property never became the property of the debtor. In such a case the creditor takes the place of his debtor, and stands or falls as the debtor would have done in attempting to do the same thing. If this property was the property of Johnson at the time it was attached, it became his by virtue of' some contract. The farm belonged to the plaintiff, and consequently the products of the farm were his unless he had parted with them by some contract. Did he part with them by this contract, which declares that they shall remain his till *203certain obligations shall have been performed, which never were in fact performed ?
But the defendants claim that by the contract the farm was leased to Johnson, and that consequently the products of the farm became his as the owner of the leased premises, notwithstanding the provision in the contract to the contrary. It is true that the contract contains the word “ lease,” but it is clear from the whole contract that the word was not used in its technical sense. The plaintiff had a stocked farm which he wished to have improved. Johnson desired to improve it. It is to be inferred from the contract that he was a person without means. The plaintiff desired to be secured for the use of the farm, and against its impoverishment by the removal of the hay. He could only be secured by means of the products of the farm. Hence the provision in the contract, that the products shall remain the plaintiff’s till Johnson shall have performed the obligations which he assumed. In this way and in this way only could the plaintiff be effectually secured, and Johnson be enabled to enjoy'ultimately all the benefits of a lessee of the farm. But it was necessary that Johnson should occupy the farm in order to carry out the arrangement. For the want of a better word to describe this occupancy, the word “lease” was used in the contract. Any other construction would defeat the manifest purpose and intent of the parties, as gathered from the whole instrument.
It is further said tha.t, in connection with the clause, “ all the products of the farm shall be and remain the property of said Griswold,” is the further clause, “ and he is to have a lien on the same.” This latter provision, it is contended, concedes that the products would be Johnson’s, for one can not have a lien on his own property. It is evident that there was here a careless use of the word “lien.” But to give it the meaning contended for would place this, provision in direct opposition to the preceding one, which can have but one construction. The two clauses are connected by the conjunction “and,” which implies that the matter which follows is something in addition to what has gone before. It *204was intended therefore not to qualify hut to add to and make secure the right before provided for. Obviously the word was used in the sense of right, so that the passage taken as a whole means only that the property was to remain the plaintiff’s, and that he was to have the right to the same.
We think the hay in question belonged to the plaintiff on the principle established in the case of Brown v. Fitch, 43 Conn., 512.
The view we have taken of this question renders it unnecessary to consider at any length the further claim of the defendants, that the plaintiff had no such possession of the hay as would enable him to maintain an action of trespass. Johnson was in the occupancy of the farm to improve it under the contract. He had the actual possession, but the plaintiff had the constructive possession, together with the right of ownership of the hay. We think his possession was sufficient.
A new trial is not advised.
In this opinion the other judges concurred; except Granger, J., who did not sit.